UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-62724-CIV-ALTONAGA
CARLOS ROBERTO MAJANO GARCIA,

Petitioner,

VS.

JIM MARTIN, Acting Director, Miami Field
Office, Immigration and Customs Enforcement
(ICE); KIRSTJEN NIELSEN, Secretary, U.S.
Department of Homeland Security (DHS),

Respondents.
/

 

ORDER DENYING PETITIONER’S EMERGENCY MOTI()N
FOR INJUNCTIVE RELIEF (STAY OF REMOVAQ

Petitioner Carlos Roberto Majano Garcia seeks to enjoin removal to his native Honduras.
This Court finds that it lacks subject-matter jurisdiction to stay Petitioner’s removal and further
holds that under these facts Petitioner has failed to meet his burden to obtain the extraordinary
remedy of a preliminary inj unction.

I. BACKGROUND

Petitioner Carlos Roberto Majano Garcia, a citizen of Honduras, entered the United
States on August 24, 2005 without being inspected or admitted by an immigration officer. The
following day, Petitioner was arrested by Border Patrol Agents. Petitioner was not in possession
of any immigration documentation allowing him to be or remain in the United States legally. At
that time, Border Patrol issued a Notice to Appear, charging Petitioner with being subject to
removal under the lmmigration and Nationality Act. The same day he was arrested, Petitioner

was released on his own recognizance.

~».-`.~W....,._,_....,..».M...Ma,.,...,...\... ._."..H._,. .. . . ss 4 4 ss n 1

On October 28, 2005, Petitioner did not appear at his scheduled removal hearing and no
reasonable cause was provided for his failure to appear. The lmmigration Judge found that a
Notice of Hearing had not been served upon Petitioner because he failed to provide the
lmmigration Court with his address, as required by the Immigration and Nationality Act, and that
Petitioner was notified of this requirement in the Notice to Appear, which he received when he
was arrested Consequently, the lmmigration Judge ordered Petitioner removed to Honduras. To
date, Petitioner has not appealed this removal order to the appropriate United States Court of
Appeals.

Instead, 8 years later, Petitioner moved to reopen his removal proceeding On January
l3, 2014, the lmmigration Judge denied Petitioner’s motion and rejected Petitioner’s claim that
he provided the lmmigration Court with an address for the Notice of Hearing because
Petitioner’s “representation that an address was provided [was] contradicted by all of the
contemporary records (including the Notice to appear served on [Petitioner]) created on August
25, 2005 when the [Petitioner] was apprehended.” (D.E. ll-4 at 2.) Moreover, the lmmigration
Judge ruled the Court was “required by the statutory scheme created by Congress to proceed
without notice to or participation by the [Petitioner].” Id. Petitioner appealed the denial of his
motion to reopen removal proceedings, but the Board of Immigration Appeals dismissed his
appeal in 2015 because Petitioner did not provide a sworn statement that he had provided his
address to the Department of Homeland Security at the time he was released from custody in
2005. Specifically, the Board of Immigration Appeals found that counsel’s argument was not
evidence and because the contemporary evidence of the record contradicted Petitioner’s claim.
The Board of Immigration Appeals further noted that Petitioner “did not demonstrate diligence

in pursuing his immigration status as he only filed his motion to reopen proceedings

approximately 8 years after being ordered removed in absentia.” (D.E. ll-5 at 4_5.) Petitioner
once again did not appeal this adverse ruling to the appropriate United States Court of Appeals.

As of October 16, 2018, Petitioner remained subject to removal under the Immigration
Court’s 2005 order. As such, Petitioner was taken into custody by U.S. lmmigration and
Customs Enforcement when he reported for his Order of Supervision in Miramar, Florida on
October 16, 2018.

On October 25, 2018, Petitioner’s Lawful Permanent Resident spouse, Olga Lidia
Carballa Rodriguez, submitted Form I-l30 Petition for Alien Relative on Petitioner’s behalf to
begin his lawful permanent resident application process.

On October 29, 2018, Petitioner submitted an Emergency Motion to Reopen and Stay of
Removal with the Board of Immigration Appeals. On November 2, 2018, the Board of
lmmigration Appeals denied Petitioner’s request for stay of removal. Once again, Petitioner did
not appeal this order to the appropriate United States Court of Appeals.

On November 8, 2018, Petitioner commenced these proceedings by filing a Verified
Petition for Writ of Habeas Corpus, APA Judicial Review, and Declaratory Relief, and an
Emergency Motion for Injunctive Relief (Stay of Removal). The undersigned was assigned the
case due to the previously scheduled absence of the original judge. On November 9, 2018, this
Court ordered a hearing on the Emergency Motion for Tuesday, November 13, 2018 at 9:30 a.m.,
the first day after the court reopened following the Veterans’ Day closure.

F or the reasons that follow, Petitioner’s Emergency Motions (D.E. 4, 8) are DENIED for
lack of subject-matter jurisdiction

II. LEGAL STANDARD

Petitioner requests that this Court issue a preliminary injunction to stay Petitioner’s

removal, which was ordered by a United States Immigration Judge in 2005. But before this
Court can assess whether Petitioner can satisfy his burden to acquire a preliminary injunction, it
must first determine that it has jurisdiction to answer this question.

Federal courts are courts of limited jurisdiction, deriving their authority from both
constitutional and legislative sources. See U.S. Const. Art. III; 28 U.S.C. § 1331; Keene Corp. v.
United States, 508 U.S. 200, 207~08 (1993). lt is exclusively the power of Congress to restrict
the jurisdiction of federal courts to adjudicate certain kinds of cases. See Keene Corp., 508 U.S.
at 207. With respect to immigration cases, challenges to removal orders or deportation are
reviewable only by the appropriate court of appeals, not by a federal district court. See REAL ID
Act. Pub. L. No. 109-13, 119 Stat. 302 (May 11, 2005); 8 U.S.C. § l252(a)(5) (“Notwithstanding
any other provision of law (statutory or nonstatutory), including section 2241 of Title 28, or any
other habeas corpus provision . . . a petition for review filed with an appropriate court of appeals
in accordance with this section shall be the sole and exclusive means for judicial review of an
order of removal entered or issued under any provision of [the Immigration and Nationality
Act.]”).

If this Court has subject-matter jurisdiction, it can issue a preliminary injunction only if
Petitioner can demonstrate: (1) a substantial likelihood of success on the merits; (2) that he will
suffer irreparable injury unless the injunction issues; (3) the threatened injury to Petitioner
outweighs whatever damage the proposed injunction may cause the Government; and (4) if
issued, the injunction would not be adverse to the public interest. See F our Seasons Hotels and
Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210 (llth Cir. 2003). A preliminary
injunction is, however, “an extraordinary and drastic remedy not to be granted unless the

[Petitioner] ‘clearly carries the burden of persuasion’ as to the four prerequisites.” Zara'ui-

 

Quintana v. Rl'chara', 768 F.2d 1213, 1216 (1 lth Cir. 1985) (citations omitted).
III. DISCUSSION

A. This Court Does Not Have Subiect-Matter Jurisdiction to Stay Petitioner’s
Removal

Petitioner requests that this Court issue a preliminary injunction to stay Petitioner’s
removal, which was ordered by a United States Immigration Judge in 2005. By seeking
injunctive relief to stay his removal, Petitioner is challenging the lawfulness and enforcement of
the removal order. But in 2005, the REAL lD Act was signed into law and the Immigration and
Nationality Act was amended to limit the jurisdiction of United States District Courts to review
orders of removal. Specifically, the Immigration and Nationality Act was amended to add a new
subsection (5) to 8 U.S.C. § 1252(a), which provides that “[n]otwithstanding any other provision
of law (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas corpus
provision . . . a petition for review filed with an appropriate court of appeals in accordance with
this section shall be the sole and exclusive means for judicial review of an order of removal”
under the lmmigration and Nationality Act.

Notwithstanding the clear Congressional intent to strip district courts of jurisdiction to
review removal orders entered by United States Immigration Courts, Petitioner argues this Court
has jurisdiction to enjoin his removal pursuant to several constitutional and statutory sources: (1)
habeas corpus jurisdiction under 28 U.S.C. §§ 2241, et seq., and U.S. Const. Art. 1, § 9, cl. 2
(Suspension Clause); (2) federal question jurisdiction under 28 U.S.C. § 1331 iri conjunction
with the Administrative Procedures Act, 5 U.S.C. §§ 701, et seq.; and (3) declaratory judgment
jurisdiction under 28 U.S.C. § 2201. The Government argues this Court entirely lacks subject-

matter jurisdiction This Court agrees with the Government.

 

 

1.) The Immigration and Nationality Act Strips This Court of Jurisdiction to
Stay Petitioner’s Removal.

ln 2005, the United States Immigration Judge ordered Petitioner removed from the
United States to Honduras for failure to appear at his removal hearing, pursuant to its authority
under the Immigration and Nationality Act. 8 U.S.C. § 1229a(a)(3) (“[A] proceeding under this
Section shall be the sole and exclusive procedure for determining whether an alien may be . . .
removed from the United States.”). Congress, through several provisions of the lmmigration and
Nationality Act, stripped the United States District Courts of jurisdiction

First, Congress gave the exclusive means of reviewing an order of removal to the court of
appeals_not the district courts:

EXCLUSIVE MEANS OF REVIEW -- Notwithstanding any other
provision of law (statutory or nonstatutory), including section
2241 of title 28, United States Code, or any other habeas corpus
provision, and sections 1361 and 1651 of such title, a petition for
review filed with the appropriate court of appeals in accordance
with this section shall be the sole and exclusive means for judicial
review of an order of removal entered or issued under any
provision of the Act, except as provided in subsection (e). For
purposes of this Act, in every provision that limits or eliminates
judicial review or jurisdiction to review, the terms “judicial
review” and “jurisdiction to review” include habeas corpus review
pursuant to section 2241 of title 28, United States Code, or any
other habeas corpus provision, sections 1361 and 1651 of such
title, and review pursuant to any other provision of law (statutory
or nonstatutory).

See § 1252(a)(5) (emphasis added). And other provisions of the Immigration and Nationality
Act’s judicial review provision also demonstrate that subject-matter jurisdiction to review
challenges to removal orders is reserved solely to the United States Court of Appeals. See §
1252(b)(2) (“The petition for review shall be filed with the court of appeals for the judicial

circuit in which the immigration judge completed the proceedings.”) (emphasis added). In fact,

i
t
l
.
l
.
§
§
t

 

the only primary role given to district courts to review removal orders is in the context of “an
order of removal [that] has not been judicially decided” where the petitioner is concurrently a
defendant in criminal proceedings charging violations of 8 U.S.C. § 1253(a). See § 1252(b)(7).
But this provision is inapposite here because Petitioner is not pending trial for violating

§ 1253(a).

Second, Congress’s stripping district courts of jurisdiction to review removal orders is
further evidenced by the jurisdictional bars precluding aliens from filing habeas actions in
district court to collaterally attack an lmmigration Court removal order. ln fact, the
unambiguous language of § 1252(a)(5) expressly precludes Petitioner from using habeas as a
vehicle to challenge his removal: “[n]otwithstanding any other provision of law (statutory or
nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus
provision . . . a petition for review filed with the appropriate court of appeals in accordance with
this section shall be the sole and exclusive means for judicial review of an order of removal.”
§ 1252(a)(5) (emphasis added).1

Third, Congress’s stripping district courts of jurisdiction to review removal orders is also
demonstrated by § 1252(a)(5)’s broad general repealing clause which states that
“[n]otwithstanding any other provision of law (statutory or nonstatutory) . . . a petition for

review filed with the appropriate court of appeals in accordance with this section shall be the

 

‘ The jurisdictional bar against using habeas actions to challenge removal orders is supported by
several other provisions of the Immigration and Nationality Act as well. See, e.g. , 8 U.S.C. §
1252(b)(9) (“Except as otherwise provided in this section, no court shall have jurisdiction, by
habeas corpus under section 2241 of Title 28 or any other habeas corpus provision, by section
1361 or 1651 of such title, or by any other provision of law (statutory or nonstatutory), to review
such an order or such questions of law or fact.”) (emphasis added); 8 U.S.C. § 1252(g) (“Except
as provided in this section and notwithstanding any other provision of law (statutory or
nonstatutory), including section 2241 of Title 28, or any other habeas corpus provision . . . no
court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising from
the decision or action by the Attorney General . . . .”) (emphasis added).

 

sole and exclusive means for judicial review of an order of removal.” Id. (emphasis added).
This interpretation of the general repealing clause finds support in the Supreme Court’s ruling in
Cisneros v. Alpine Ridge Grp., where the Court recognized that “the use of such a
‘notwithstanding’ clause clearly signals the drafter’s intention that the provisions of the
‘notwithstanding’ section override conflicting provisions of any other section” and that
“[l]ikewise, the Courts of Appeals generally have interpreted similar ‘notwithstanding’ language
. . . to supersede all other laws, stating that [a] clearer statement is difficult to imagine.” 508
U.S. 10, 18 (1993) (internal quotations and citations omitted). Accordingly, the general
repealing cause in § 1252(a)(5) forecloses Petitioner’s claim that this Court has federal question
jurisdiction (28 U.S.C. § 1331), declaratory judgment jurisdiction (28 U.S.C. § 2201), and
jurisdiction under the Administrative Procedures Act (5 U.S.C. §§ 701, et seq.).2

2.) The Suspension Clause Does Not Give This Court Jurisdiction to Stay
Petitioner’s Removal.

Petitioner also argues this Court has jurisdiction to stay his removal under the Suspension
Clause. Petitioner cites three district court cases in support: Ibrahim v. Acosta, 2018 WL
582520, No. 17-cv-24574-GAYLES (S.D. Fla. Jan 26, 2018); Devitri v. Cronen, 290 F. Supp. 3d

86 (D. Mass. Nov. 27, 2017); Hamama v. Adducci, 258 F. Supp. 3d 828 (E.D. Mich. July 11,

 

2 Petitioner’s claim that this Court has declaratory relief jurisdiction to review removal
orders is also rebuffed by § 1252(b)(5)(B), which provides that if the court of appeals finds a
genuine issue of material fact regarding the petitioner’s nationality (i.e. that the petitioner is in
fact a national of the United States), then the United States Court of Appeals may transfer the
proceeding to a district court for a hearing on the nationality claim “as if an action had been
brought” under 28 U.S.C. § 2201. This provision emphasizes that the United States Court of
Appeals holds the exclusive power to review removal orders because the district court is invited
into the removal review process only upon: a “transfer” from the court of appeals, for the limited
role of holding a hearing to decide the limited issue of nationality, where a petitioner claims to be
a United States national, and the Court of Appeals finds a genuine issue of fact as to that claim.
This provision is not applicable here because the Petitioner is not challenging his nationality.

2017). These authorities are unavailing

ln 1brahim v. Acosta, a case from this District, the court ruled that “the jurisdictional bar
in 8 U.S.C. § 1252(g) would preclude Petitioners from raising their new legal claims in a manner
which comports with the law, in violation of the Suspension Clause.” 2018 WL 582520, at *6.
But the court’s finding of “limited jurisdiction” made clear that it was premised on the “unique
circumstances of th[e] case” which included a botched deportation flight caused by the
government’s own alleged misconduct, resulting news coverage, and escalation of violence in
the deportees’ home country. ld. Petitioner’s case does not present the “unique circumstances”
that compelled the court to find “limited jurisdiction” under the Suspension Clause in 1brahim.
To the contrary, Petitioner’s case comes to this Court 13 years after Petitioner failed to appear
for his removal hearing, resulting in the order of removal which he now seeks to stay and Which
he never appealed to the United States Court of Appeals.

Notwithstanding that Devitri and Hamama are non-binding out-of-circuit cases, they also
fail to show this Court has jurisdiction under the Suspension Clause. At the start, the courts in
Devitri and Hamama found that the petitioners in those cases had a procedural due process right
to be heard on their motions to reopen. See Hamama, 261 F. Supp. 3d at 838»42; Devitri, 290 F.
Supp. 3d at 92-93. But that is not the law of this Circuit. And at its core, the Suspension Clause
prevents Congress from suspending the Writ of Habeas Corpus, except in cases of rebellion or
invasion, where the public safety requires it. See Art. l, § 9, cl. 2. lt does not grant due process
rights to aliens who are ordered removed, but who fail to appeal the removal order to the United
States Court of Appeals, as provided for by Congress in the Immigration and Nationality Act_
Congress’s comprehensive regulatory scheme governing removal of aliens. As discussed above,

this comprehensive regulatory scheme grants exclusive jurisdiction to review orders of removal

to the United States Court of Appeals_not United States District Courts. See § 1252(a)(5).
Therefore, the Suspension Clause does not give this Court subject-matter jurisdiction to stay
Petitioner’s removal.
3.) Petitioner Cannot Sidestep the Jurisdictional Bars in the Immigration and
Nationality Act by Commencing the Lawful Permanent Resident Application
Process.

Petitioner also argues that his spouse’s filing of an 1-130 Petition for Alien Relative
permits this Court to stay his removal pending denial of his lawful permanent resident
application Petitioner invites this Court to rely on two non-binding out-of-circuit cases, which
are currently pending on appeal: Calderon v. Sessions, Case No. 1:18-cv-5222-PAC, 2018 WL
3677891 (S.D.N.Y. Aug. 1, 2018) and De Jesus Martinez v. Nielsen, 18-cv-10963, 2018 WL
4442229 (D.N.J. Sept. 14, 2018). Both courts ruled that § 1252’s jurisdictional bars did not
apply because the petitioners in those cases challenged the lmmigration and Customs
Enforcement Agency’s legal authority to deport the petitioners without affording them the
opportunity to proceed through the lawful permanent resident application process, as opposed to
challenging the validity of the removal order. See Calderon, 2018 WL 3677891, at *5-6; De
Jesus Martinez, 2018 WL 4442229, at *3-4.

But that is also not the law of this Circuit. And federal law is clear: Congress did not
intend for district courts to review removal orders. See supra; see generally § 1252.
Accordingly, this Court declines Petitioner’s invitation to follow these non-binding authorities
and stay Petitioner’s removal because such a ruling would run contrary to Congress’s clear intent

to preclude district courts from reviewing removal orders.

B. Notwithstanding Lack of Subiect-Matter Jurisdiction, Petitioner Does Not Meet
His Burden for a Preliminarv Iniunction

10

Assuming arguendo this Court has subject-matter jurisdiction-and it does not_this
Court may issue a preliminary injunction only if Petitioner could demonstrate: (1) a substantial
likelihood of success on the merits; (2) that he will suffer irreparable injury unless the injunction
issues; (3) the threatened injury to Petitioner outweighs whatever damage the proposed
injunction may cause the Government; and (4) if issued, the injunction would not be adverse to
the public interest. Four Seasons Hotels and Resorts, B. V., 320 F.3d at 1210. A preliminary
injunction, however, is “an extraordinary and drastic remedy not to be granted unless the
[Petitioner] ‘clearly carries the burden of persuasion’ as to the four prerequisites.” Zardui-
Quintana, 768 F.2d at 1216 (citations omitted).

Here, Petitioner would fail to meet his burden if this Court could decide the preliminary
injunction issue. From the outset, Petitioner fails to show a substantial likelihood of success on
the merits. Petitioner’s moving papers appear to argue his due process rights would be violated
if he is removed prior to denial of his lawful permanent residence application But Petitioner
fails to demonstrate he has a legal right to remain in the United States while his application is
still pending_nor could he, “[b]ecause Congress possesses plenary power over immigration and
aliens have no constitutional right to enter or remain in the United States, [and] an entitlement to
an immigration benefit must be conferred by statute.” 1barra v. Swacina, No. 09-22354-CIV,
2009 WL 4506544, at *5 (S.D. Fla. Dec. 3, 2009), ajj"d, 628 F.3d 1269 (1 lth Cir. 2010)

(citing U.S Const. Art. 1, § 8, cl. 4 (providing that “Congress shall have the Power . . . To
establish an uniform Rule of Naturalization”); INS v. Chadha, 462 U.S. 919, 940 (1983) (“The
plenary authority of Congress over aliens under [the Naturalization Clause] is not open to
question.”)). Petitioner does not point this Court to any benefit conferred by Congress for him to

remain in the United States pending denial of his lawful permanent resident application

ll

 

 

Consequently, Petitioner fails to demonstrate a likelihood of success on the merits, let alone a
substantial likelihood.

Furthermore, Petitioner’s removal pursuant to the Immigration Judge’s 2005 order is
commensurate with the public’s interest in enforcing federal law. Petitioner unlawfully entered
the United States in August 2005 and was arrested by Border Patrol agents. He was issued a
Notice to Appear and was released on his own recognizance Petitioner failed to provide his
address to the lmmigration Court, as he was advised to do. Consequently, he was ordered
removed in absentia in October 2005. F or the nearly eight years, Petitioner did not take any
actions to inquire or correct his unlawful presence in the United States. In September 2013, an
Immigration Judge denied Petitioner’s motion to reopen his removal proceedings Petitioner
appealed and the Board of lmmigration Appeals dismissed the appeal in January 2014. For
another 4 years, Petitioner did not take any actions to inquire or correct his unlawful presence in
the United States. In fact, Petitioner commenced his permanent lawful residence application
process only after he was arrested in October 2018.

ln short, Petitioner remained unlawfully in the United States since he entered Texas for
the first time in 2005. The public has an interest in enforcing federal law. For these reasons
alone, Petitioner Would not satisfy the preliminary injunction factors and thus his Emergency
Motions for a stay of his removal would be denied even if this Court had subject-matter
jurisdiction

IV. CONCLUSION

Therefore, for all the aforementioned reasons, this Court does not have jurisdiction to

Stay Petitioner’s removal. Consequently, Petitioner’s Emergency Motions (D.E. 4, 8) are

DENIED for lack of subject-matter jurisdiction ln the interests of justice, the Court

12

 

 

 

nevertheless stays Petitioner’s removal for 10 days only following entry of this order in the event

Petitioner wants to appeal.

rf

DONE AND ORDERED in Chambers at Miami, Florida, this [ z of November

2018. / _
FEDERIEO A. MoRENo § ’é §

UNITED STATES DISTRICT JUDGE

F or CECILIA M. ALTONAGA
UNITED STATES DISTRICT JUDGE

Copies furnished to:
The Honorable Cecilia M. Altonaga

Counsel of Record

13

 

 

 

 

 

